DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chino et al. (2009/0096838) (hereinafter Chino et al.).
Regarding Claim 1, Chino et al. teaches a fluid ejection die (13, Figs. 1-8) [Paragraph 0006] comprising: a number of fluid ejection actuators (not shown in Fig. 7) disposed in a number of fluid ejection chambers (204a -204e, Fig. 7) [Paragraphs 0005-0006]; and a number of nozzles (not shown in Fig. 7) fluidically coupled to the fluid election chambers (204a-204e) [Paragraphs 0005-0006]; a fluid channel layer (see Figs. 6-7) defining a number of fluid channels (see Figs. 6-7) therein, the fluid channels (see Figs. 6-7) being fluidically coupled to the fluid ejection chambers (204a-204e) via a 

Regarding Claim 2, Chino et al. teaches, the fluid ejection die (13), wherein the fluid ejection die (13), during operation, comprises a temperature gradient along at least two axis of the fluid ejection die (13), and wherein the fluid ejection chambers (204a-204e) are laid out such that adjacent fluid ejection chambers (204a-204e) are alternatively arranged on a relatively higher-temperature side of the fluid ejection die (13) and a relatively lower- temperature side of the fluid ejection die (13) along the temperature gradient [Paragraph 0061].

Regarding Claim 3, Chino et al. teaches the fluid ejection die of claim 2, wherein the nozzle density comprises between 1,200 dots per inch (dpi) and 3,600 dpi [Paragraph 0061].

Regarding Claim 6, Chino et al. teaches the fluid ejection die (13), wherein the first fluid slot (6) and the second fluid slot (7) are defined in the fluid slot layer (see Figs. 6-7) along a length of the fluid ejection die (13) [Paragraphs 0050-0051].

Regarding Claim 7, Chino et al. teaches a system for circulating fluid within a fluid ejection die (13) [Paragraph 0006], comprising: a fluid reservoir (Fig. 7) [Paragraph 0006]; fluid ejection die (13) fluidically coupled to the fluid reservoir (13), the fluid ejection die (13) comprising a number of fluid ejection chambers (204a-204e) laid out between a number of dividers formed in a fluid channel layer (see Figs. 6-7) such that adjacent fluid ejection chambers (204a-204e) are alternatively arranged on relatively higher-temperature side of the fluid ejection die (13) and relatively lower-temperature side of the fluid ejection die (13) [Paragraphs 0060-0061].

Regarding Claim 8, Chino et al. teaches the system, comprising: a fluid ejection layer (see Figs. 6-7) comprising: a number of fluid ejection actuators (see Figs. 6-7) disposed in the fluid ejection chambers (204a-204e) [Paragraph 0006]; and a number of nozzles (see Figs. 6-7) fluidically coupled to the fluid election chambers (204a-204e) [Paragraphs 0005-0006]; wherein the fluid channel layer (see Figs. 6-7) defines a number of fluid chambers (204a-204e) therein [Paragraphs 0060-0061], the fluid channels (see Figs. 6-7) being fluidically coupled to the fluid ejection chambers (204a-204e) via a number of fluid feed holes (see Figs. 6-7) defined within the fluid ejection layer (see Figs. 6-7) [Paragraphs 0060-0061, 0071]; a fluid slot layer (see Figs. 6-7) disposed on a side of the fluid channel layer (see Figs. 6-7) opposite the fluid ejection layer (see Figs. 6-7), the fluid slot layer (see Figs. 6-7) a first fluid slot (6) and a second fluid slot (7) defined in the fluid slot layer (see Figs. 6-7) [Paragraphs 0060-0061].

Regarding Claim 9, Chino et al. teaches the system, wherein the fluid ejection die (13), during operation, comprises a temperature gradient along at least two axis of the fluid ejection die (13), and wherein the fluid ejection chambers (204a-204e) are laid out such that adjacent fluid ejection chambers (204a-204e) are alternatively arranged on a relatively higher-temperature side of the fluid ejection die (13) and a relatively lower- temperature side of the fluid ejection die (13) along the temperature gradient [Paragraph 0061].

Regarding Claim 12, Chino et al. teaches a fluid ejection die (13) comprising: a number of fluid ejection chambers (204a-204e) laid out to correlate with a number of dividers formed in a fluid channel layer (see Figs. 6-7) such that adjacent fluid ejection chambers (204a-204e) are alternatively arranged on a relatively higher-temperature side of the fluid ejection die (13) and a relatively lower-temperature side of the fluid ejection die (13) [Paragraphs 0006, 0060-0061].

Regarding Claim 13, Chino et al. teaches a fluid ejection die (13, Figs. 1-8) [Paragraph 0006] comprising: a number of fluid ejection actuators (not shown in Fig. 7) disposed in a number of fluid ejection chambers (204a -204e, Fig. 7) [Paragraphs 0005-0006]; and a number of nozzles (not shown in Fig. 7) fluidically coupled to the fluid election chambers (204a-204e) [Paragraphs 0005-0006]; wherein the a fluid channel layer (see Figs. 6-7) defining a number of fluid channels (see Figs. 6-7) therein, the fluid channels (see Figs. 6-7) being fluidically coupled to the fluid ejection chambers (204a-204e) via a number of fluid feed holes (see Figs. 6-7) defined within the fluid ejection layer (see Figs. 6-7) [Paragraph 0071]; a fluid slot layer (see Figs. 6-7) disposed .
Allowable Subject Matter
Claims 4-5, 10-11, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 4 is the inclusion of the limitation of a fluid ejection die that includes fluid ejection chambers arranged in a v-shape across a width of the fluid ejection die.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 5 is the inclusion of the limitation a fluid ejection die that includes a fluid ejection die that includes fluid ejection chambers in a v-shape across a width of the fluid ejection die, wherein dividers comprise a number of pillars.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 10 is the inclusion of the limitation a system for circulating fluid with a fluid ejection die that includes fluid ejection chambers arranged in a v-shape across a width of the fluid ejection die, and wherein dividers comprise ribs in a v-shape around the arrangement of fluid ejection chambers.  It is these limitations found in the claims, as it is claimed in the combination, 
The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation a system for circulating fluid with a fluid ejection die that includes fluid ejection chambers arranged in a v-shape across a width of the fluid ejection die, and wherein dividers comprise a number of pillars in a v-shape around the arrangement of fluid ejection chambers.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 14 is the inclusion of the limitation a fluid ejection die that includes fluid ejection chambers arranged in a v-shape across a width of the fluid ejection die, and wherein dividers comprise ribs in a v-shape around the arrangement of fluid ejection chambers.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 15 is the inclusion of the limitation a fluid ejection die that includes fluid ejection chambers arranged in a v-shape across a width of the fluid ejection die, and wherein dividers comprise a number of pillars in a v-shape around the arrangement of fluid ejection chambers.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.